DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities: the numbers, in parenthesis, to referrer to the corresponding subject matter in all the claims need to be deleted. 
Claims 1 and 9 recite “UE; BU” in line 1. These abbreviations need to be defined at least where they are first mentioned. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO 2021/089136 A1) in view of Fonseca De Oliveira et al. (US 2020/0112472 A1), and further in view of Pegrum et al. (US 8,144,711 B1).
Regarding claim 1, Zhou discloses a method for operating a first network device (100; UE;BU) (402) of a communications network (300) (figs. 4A-4C, 5, 7-9), the method comprises: ascertaining (102), by means of an ingress interface (ii) (432), an ingress data stream (isA) comprising payload data to be transmitted towards a second network device (200; BU; UE) (404) (figs. 4A-4C; paragraph [0079]-[0082]; [0084]-[0085]; [0087]-[0093], illustrating the incoming data stream includes payload data to be to transmitted to the receiving device or target communication device), wherein each of the plurality of communication paths (P1, P2) comprises a different one of a plurality of physical channels (pCH1, pCH2) (figs. 4B-4C, illustrating plurality of paths including respective links or channels); determining (106), by means of a multi-connectivity controller (MCC), a plurality of egress data streams (es1, es2) (410-414a and 410-414b) in dependence on the ingress data stream (isA) (figs. 4B-4C; paragraph [0088]-[0092], explaining the outputting or egress data streams in responses and/or based and depending on the incoming or ingress data stream); and wherein each egress data stream (es1; es2) is associated with a different one of the plurality of paths (P1, P2) (figs. 4B-4C; paragraph [0006]-[0007]; [[0010]; [0017]-[0018]; [0040]; [0058]-[0059]; [0088]-[0092]; and so on, describing that the outgoing or egress data streams are associated and/or corresponding to the respective paths). 

Fonseca De Oliveira teaches ascertaining (104), by means of a correlation observer (CO), at least one correlation value (CC) for a plurality of communication paths (P1, P2) between the first network device (100; UE; BU) and the second network device (200; BU; UE), the egress data stream is in dependence on the at least one correlation value (CC) (paragraph [0095]; [0099]; [0101]-[0103]; [0108]-[0114]).
Fonseca De Oliveira doesn’t teach transmitting (108), via a respective one of a plurality of egress queues (eq1, eq2, the plurality of egress data streams.
Pegrum transmitting (108), via a respective one of a plurality of egress queues (eq1, eq2, the plurality of egress data streams (es1, es2) (col. 2, lines 14-17; col. 15, line 60-col. 16, line 58; col. 17, line 57-col. 18, line 14; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ascertaining (104), by means of a correlation observer (CO), at least one correlation value (CC) for a plurality of communication paths (P1, P2) between the first network device (100; UE; BU) and the second network device (200; BU; UE), the egress data stream is in dependence on the at least one correlation value (CC); transmitting (108), via a respective one of a plurality of egress queues (eq1, eq2, the plurality of egress data 
Regarding claim 2, Zhou discloses wherein the determination of the plurality of egress data streams (eq1, eq2) comprises: selecting (402), by means of the multi-connectivity controller (MCC), dividing or duplicating the payload data, wherein the dividing comprises a determination of mutually different segments of the payload data, wherein the mutually different segments are distributed between the plurality of egress streams (eq1, eq2), wherein the duplicating comprises a determination of duplicate segments of the payload data, wherein the duplicate segments are fed into each one of the plurality of egress data streams (eq1, eq2) (paragraph [0020]-[0022]; [0067]-[0068]; [0084]-[0085]; [0090]-[0092]; [0118]; [0122]-[-123]; [0137], [0140]; and etc.). 
Regarding claim 3, Zhou discloses wherein the determination of the plurality of egress data streams (eq1, eq2) comprises: selecting the division of payload data (paragraph [0020]-[0022]; [0067]-[0068]; [0084]-[0085]; [0090]-[0092]; [0118]; [0122]-[-123]; [0137], [0140]; and etc.).
Zhou doesn’t explicitly disclose selection of the dividing is if the correlation value (CC) indicates that the plurality of communication paths (P1, P2) are correlated. 
Fonseca De Oliveira teaches selection of the dividing is if the correlation value (CC) indicates that the plurality of communication paths (P1, P2) are correlated (paragraph [0101]; [0122]; [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use selection of the dividing is if the correlation value (CC) indicates that the plurality of communication paths (P1, P2) are correlated as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 4, Zhou discloses wherein the determination of the plurality of egress data streams (eq1, eq2) comprises: selecting the duplication of payload data (paragraph [0020]-[0022]; [0067]-[0068]; [0084]-[0085]; [0090]-[0092]; [0118]; [0122]-[-123]; [0137], [0140]; and etc.)
Zhou doesn’t explicitly disclose the selection of duplication is if the correlation value (CC) indicates that the plurality of communication paths (P1, P2) are uncorrelated. 
Fonseca De Oliveira teaches the selection of duplication is if the correlation value (CC) indicates that the plurality of communication paths (P1, P2) are uncorrelated (paragraph [0120]-[0122]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the selection of duplication is if the correlation value (CC) indicates that the plurality of communication paths (P1, P2) are uncorrelated as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 5, Zhou discloses wherein the method comprises: ascertaining a QoS-requirement (QoS) for the payload data; and determining the plurality of egress data streams (es1, es2) in dependence on the QoS-requirement (QoS) (paragraph [0007]; [0060]; [0092]; [0135]; [0140]; [0142]). 
Regarding claim 6, Zhou discloses the plurality of physical channels (pCH1, pCH2). However, Zhou doesn’t disclose the at least one correlation indicator (CC) is determined based on latency measurements for the plurality of physical channels (pCH1, pCH2). 
Fonseca De Oliveira teaches the at least one correlation indicator (CC) is determined based on latency measurements for the plurality of physical channels (pCH1, pCH2) (paragraph [0024]; [0087]; [0095]-[0096]; [0102]; [0105]-[0113]; [0125]; and so on).


Regarding claim 7, Zhou discloses wherein the method comprises: ascertaining a QoS-requirement (QoS) for the payload data; and determining and applying, by means of the multi-connectivity controller (MCC), at least one configuration parameter (cP1, cP2) for each communication path (P1, P2) in dependence on the QoS-requirement (QoS) (paragraph [0007]; [0060]; [0092]; [0135]; [0140]; [0142]). 
Zhou doesn’t explicitly disclose the determining is in dependence on the correlation value (CC) in addition to in dependence on the QoS-requirement.
Fonseca De Oliveira teaches the determining is in dependence on the correlation value (CC) (paragraph [0024]; [0087]; [0095]-[0096]; [0102]; [0105]-[0113]; [0125]; and so on) in addition to in dependence on the QoS-requirement (paragraph [0021]; [0025]; [0091]-[0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the determining is in dependence on the correlation value (CC) in addition to in dependence on the QoS-requirement as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 8, Zhou discloses wherein the method comprises: determining a QoS fulfillment indicator (QoSi) in dependence on a/the QoS-requirement (QoSi), wherein the QoS fulfillment indicator (QoSi) indicates whether the available communication paths (P1, P2) are 
Zhou doesn’t explicitly disclose the determining is in dependence on the correlation value (CC) in addition to in dependence on the QoS-requirement.
Fonseca De Oliveira teaches the determining is in dependence on the correlation value (CC) (paragraph [0024]; [0087]; [0095]-[0096]; [0102]; [0105]-[0113]; [0125]; and so on) in addition to in dependence on the QoS-requirement (paragraph [0021]; [0025]; [0091]-[0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the determining is in dependence on the correlation value (CC) in addition to in dependence on the QoS-requirement as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 9, the claim includes features identical to the subject matter mentioned in the rejection to claim. The claim is a mere reformulation of claim 1 in order to define the corresponding a first network device, and the rejection to claim 1 is applied hereto.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461